Citation Nr: 1825963	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-37 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from June 1965 to April 1968.  The record reflects that was the recipient of the Vietnam Service Medal as well as three Bronze Stars.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision in which the RO denied service connection for PTSD.  Later in May 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2014, and, in October 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).    

On the Veteran's October 2014 VA Form 9, he requested a Board hearing by live videoconference.  No hearing was subsequently scheduled by the Board.  However, because the claim for entitlement to service connection for PTSD is granted below, the Veteran suffers no prejudice as a result.    

Unfortunately, in May 2017 prior to Board adjudication, the Veteran passed away.  In September 2017, the Veteran's wife, the Appellant, was certified by the VA as a valid claimant for substitution and was substituted for the Veteran for the claim on appeal.

At the time of the Veteran's death, he had filed a NOD in regards to a claim for entitlement to service connection for groin condition, later characterized as herpes.  The RO issued a SOC in September 2017, four months after the death of the Veteran, and this was the last action taken with regards to this claim.  As such, because the claim was pending at the time of the Veteran's death, the RO should take appropriate action, to include affording the appellant the opportunity to proceed as a substitute claimant as to this matter.  Reliford v. McDonald, 27 Vet. App. 297, 302 (2015).  

As a final matter, following the Veteran's death, the appellant sought entitlement to service connection for the cause of the Veteran's death.   A November 2017 rating decision denied this claim, and the record does not contain a notice of disagreement as to this decision.  This matter is therefore not before the Board at this time.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran had PTSD that was related to a valid in-service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD specifically requires medical evidence diagnosing this disorder based on examination findings and in accordance with the DSM-IV (where, as here, the claim was filed before August 4, 2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304 (f), 4.125(a).  If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304 (f)(3).  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

The DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-5.  The provisions of the interim final rule only apply, however, to all applications received at the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit (Federal Circuit).  79 Fed. Reg. 45,093, 45,094-096  (Aug. 4, 2014).  The Veteran's PTSD claim was received at the AOJ prior to that date.

The Veteran served in the Navy from June 1965 to April 1968, including time in a combat area in Vietnam.  He was responsible for loading guided missiles onto aircrafts.  The U.S.S. Hancock was active in Vietnamese waters on patrol and launching planes for strikes at enemy positions ashore.  Personnel records verify that the Veteran served aboard the U.S.S. Hancock while it was operated in contiguous waters of Vietnam in direct support of military operations and designated as eligible for hostile fire pay.  From the ship, the Veteran could see the flashes of the bombs going off on the Vietnamese shore.  

Additionally, while on board, a petty officer was demoted to third class petty officer and later committed suicide by jumping off the ship as the Veteran watched and responded with helplessness.     

Looking to the diagnosis element of service connection first, the Veteran was afforded a QTC examination in September 2010.  The examiner found evidence fitting into all six diagnostic criteria for PTSD under DSM-IV, including exposure to a traumatic event, recurrent recollection of the event, persistent avoidance of stimuli associated with trauma, difficulty falling asleep, hypervigilance, among other symptoms.  The examiner diagnosed the Veteran with PTSD under the DSM-IV based on examination findings.  It is noted that in a subsequent VA examination in June 2014, the VA examiner did not diagnose the Veteran with PTSD under the DSM-5 criteria.  However, because the Veteran's claim for service connection for PTSD was received by the AOJ prior to the applicability date of the DSM-5 criteria on August 4, 2014, the September 2010 diagnosis of PTSD under the DSM-IV criteria remains appropriate for the purposes of this claim.  As such, the medical diagnosis element of PTSD service connection is established.  

Turning to the in-service stressor element, among other stressors, the Veteran was exposed to the suicide of his shipmate and could view the exploding bombs on the shores of Vietnam while serving aboard the U.S.S. Hancock.  In the May 2011 rating decision, which denied service connection for PTSD, the RO conceded that the former was an in-service stressor.  Similarly, in a March 2013 PTSD stressor decision, the RO specifically conceded the in-service stressor of experiencing the bombings on the shores of Vietnam.  "It is likely that he witnessed and experienced the things he claims to be his stressors.  The stressor is conceded."  As such, the in-service stressor element is established.  

Regarding whether there is a nexus between the Veteran's PTSD diagnosis and the conceded in-service stressor, the September 2010 examiner provided a positive nexus opinion.  The examiner found that the Veteran's PTSD was due to his exposure to the traumatic event that involved the death of his shipmate.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Although the June 2014 VA examiner provided a negative nexus opinion, he addressed the Veteran's major depressive disorder and not his PTSD.
 
For the foregoing reasons, as argued by the Veteran's then-representative in the August 2014 substantive appeal, given the diagnosis of PTSD, conceded in service stressor, and positive nexus opinion, the evidence is at least evenly balanced as to whether the Veteran had PTSD that is related to a valid in-service stressor.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


